175 S.E.2d 713 (1970)
Eva Hicks FELDMAN
v.
TRANSCONTINENTAL GAS PIPE LINE CORPORATION.
Eva Hicks FELDMAN, Individually, and Eva Hicks Feldman, Executrix of the Estate of Eva Dean Hicks
v.
TRANSCONTINENTAL GAS PIPE LINE CORPORATION.
No. 7021SC297.
Court of Appeals of North Carolina.
August 5, 1970.
*714 Hatfield, Allman & Hall, by James E. Humphreys, Jr., Winston-Salem, for petitioner appellants.
Charles F. Vance, Jr., Kenneth A. Moser; and Womble, Carlyle, Sandridge & Rice, Winston-Salem, for respondent appellee.
*715 PARKER, Judge.
The sole assignment of error is directed to the entry of the judgment affirming the ruling of the clerk dismissing the proceedings. In this we find no error.
The agreement is clear and unambiguous. It is not open to the objection that the line along which the pipes were to be laid is not defined in the grant. The agreement expressly gave the grantee the right to select the route. Petitioners' contention the grant is void for vagueness cannot be sustained. Piedmont Natural Gas Co. v. Day, 249 N.C. 482, 106 S.E.2d 678.
The right to lay the additional lines created a presently vested interest and subjected the lands described in the agreement to an immediate servitude. The rule against perpetuities was not violated. Courts of other states considering identical or similar agreements have reached the same conclusion. Traywick v. Transcontinental Gas Pipe Line Corp., 277 Ala. 366, 170 So. 2d 802; Texas Eastern Transmission Corporation v. Carman, Ky.Ct.App., 314 S.W.2d 684; Sorrell v. Tennessee Gas Transmission Company, Ky.Ct.App., 314 S.W.2d 193; Hamilton v. Transcontinental Gas Pipe Line Corp., 236 Miss. 429, 110 So. 2d 612; Caruthers v. Peoples Natural Gas Co., 155 Pa.Super. 332, 38 A.2d 713; Baker v. Tennessee Gas Transmission Co., 194 Tenn. 368, 250 S.W.2d 566; Strauch v. Coastal States Crude Gathering Co., Tex. Civ.App., 424 S.W.2d 677; Williams v. Humble Pipe Line Company, Tex.Civ.App., 417 S.W.2d 453; Phillips Petroleum Company v. Lovell, Tex.Civ.App., 392 S.W.2d 748; Crawford v. Tennessee Gas Transmission Co., Tex.Civ.App., 250 S.W.2d 237. The Restatement of the Law of Property, Sec. 399, p. 2339, is in accord.
Petitioners' contention that the second and third lines were laid outside of the easement granted by the right-of-way agreement is based upon their argument that the agreement granted the right to lay additional lines vertically parallel, but not horizontally parallel, to the initial line. Nothing in the language of the agreement requires such an unreasonable construction. The mechanical problem involved in laying and thereafter maintaining and servicing gas pipe lines in a vertical plane, one on top or below another, is manifest. A more reasonable construction of the language of the agreement is that the parties intended the word "parallel" in the sense of running in the same direction and side by side, using the surface of the ground as the plane of reference. The petitioners' predecessor in title, who was the grantor in the agreement, acquiesced in this reasonable interpretation when the second pipe line was laid along side of, not above or below, the first. Petitioners have cited no authority to support their contention and our research has found none. On the contrary, all of the cases cited above, in which identical or similar agreements were under consideration, have apparently assumed that the word "parallel" was being employed in the sense of side by side, not in the sense of one on top of the other.
Petitioners acquired their interests in the lands subject to the rights of the respondent as set forth in the recorded right-of-way agreement. "Where a landowner has granted a right of way over his land, he must look to his contract for compensation, as it cannot be awarded to him in condemnation proceedings, provided the contract is valid, and all its conditions have been complied with by the grantee." 29A C.J.S. Eminent Domain § 206, p. 924. Here, the agreement was valid and respondent has complied with its conditions. Petitioners must look to the agreement for their compensation. Their proceedings seeking additional compensation were properly dismissed.
Affirmed.
CAMPBELL and VAUGHN, JJ., concur.